Response to Arguments
1.	Applicant's arguments filed October 4, 2021 have been fully considered but they are not persuasive. 
Claim 1 recited: Gaal et al. disclose: A method comprising:
	maintaining a grid of multiple blocks for a timeframe in which a first wireless station schedules wireless communications in a wireless network.

    PNG
    media_image1.png
    754
    612
    media_image1.png
    Greyscale

Gaal et al. disclose method for resource allocation, where a base station maintaining a grid of multiple blocks for a timeframe in which the first wireless station schedules wireless communications for respective users corresponding to a give channel, (“a resource grid structure can be utilized to allocate resources for respective users corresponding to a given channel (e.g., a Physical Uplink Control Channel (PUCCH)...Further, slots in the resource grid can be allocated to respective users based on user indexes via one or more resource allocation functions.”, see Abstract).
	Gaal et al. indeed teach maintaining a grid of multiple blocks in a frequency/time frame for schedules wireless communication.
	
a first block of the grid assigned a first unique code;
	for a first block of the multiple blocks in the grid, generate first transmit information; and
	assign the first unique code to the first transmit information, the first unique code indicating first frequency band and a first time slot in which the first block resides in the grid.”
Shrestha et al. in the same field of invention, disclose method for transmit an 
Uplink (UL) grant for the logical channel to the UE. ([0033]: “The grid can be a time-frequency grid, call a resource grid or time-frequency resource grid.”)
	Shrestha et al. further teach a first block of the grid assigned a first unique code (figure 6 below shows a first block of the grid may be assign SR configuration index.  The index is a unique code indicates a SR configuration.)

    PNG
    media_image2.png
    269
    666
    media_image2.png
    Greyscale

	for the first block of the multiple blocks in the grid, generating first transmit information; and

	Shrestha et al. teach: for a first block of the multiple blocks in the grid, generate first transmit information.  (Figure 6 further shows a first grid of resource maybe used to transmit information associated with (priority, Bit Rate, Numerology...).
	Shrestha et al. further teach: assign the first unique code to the first transmit information, the first unique code indicating first frequency band and a first time slot in which the first block resides in the grid (In figure 6, the SR configuration index is first unique code indicating time-frequency resource assign to transmit information of a particular priority (High, Medium or Low),
	With the teaching in Shreshtha et al. combine with Gaal et al., it would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to implement the claimed invention of this application.
 	Therefore, the Examiner asserts Gaal et al. in view of Shrestha et al. indeed disclose and render obvious all the features in the independent claims.  The rejections stand.
Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135. The examiner can normally be reached 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412